Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al., US Patent 5,918,242 (hereinafter Sarma) in view of Mozak et al., US .
	Regarding claim 1, Sarma teaches:
A memory control system comprising: a microcontroller coupled to the memory interface circuit, and configured to receive the plurality of operation instructions and generate a plurality of task instructions according a scheduling algorithm through a predetermined protocol (see e.g. fig. 2, col. 5 lines 20-38, memory instruction processor 22 receives commands from host processor and generates instructions to send to memory instruction decoder 33); and a sequence processing unit coupled to the microcontroller and configured to receive the plurality of task instructions through the predetermined protocol, and control a plurality of circuits of a memory device according to the plurality of task instructions (see e.g. fig. 2, col. 6 line 59 – col. 7 line memory instruction decoder receives instructions and controls memory circuits according to the instructions). 
Sarma fails to explicitly teach a memory interface circuit configured to receive a memory operation command and generate a plurality of operation instructions according to the memory operation command; and the sequence processing unit comprising at least one finite state machine.
Mozak teaches a memory controller circuit configured to receive a memory operation command and generate a plurality of instructions according to the memory operation command (see e.g. para. [0038-9]) as well as using a finite state machine to control circuits (see e.g. para. [0043], [0073], [0107]).

While Mozak teaches a test mode in which a memory can be accessed for testing (see e.g. para. [0028]), Sarma in view of Mozak fails to explicitly teach wherein in a test mode of the memory control system, the memory interface circuit bypasses the microcontroller and controls the sequence processing unit to access the memory device directly.
Mo teaches bypassing a usual controller during a test mode in order to directly access a memory device (see e.g. para. [0056-60]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sarma, Mozak, and Mo such that in a test mode of the memory control system, the memory interface circuit bypasses the microcontroller and controls the sequence processing unit to access the memory device directly. This would have provided a way of directly accessing memory to quickly test data patterns for redundancy and reliability such as discussed by Mo (see e.g. para. [0056-60]).


The memory control system of claim 1, wherein: the memory interface circuit and the microcontroller communicate through a standard bus protocol (see e.g. Mozak para. [0023], [0034]). 
Regarding claim 3, Sarma in view of Mozak teaches or suggests:
The memory control system of claim 1, wherein: the sequence processing unit further comprises a load pin and an operation instruction pin; and the sequence processing unit receives a task instruction when a voltage of the load pin is pulled high by the microcontroller (see e.g. Mozak fig. 7A-9, para. [0099]). 
Regarding claim 4, Sarma in view of Mozak teaches or suggests:
The memory control system of claim 3, wherein: the sequence processing unit further comprises a completion pin; and when the task instruction has been performed, the sequence processing unit raises a voltage of the completion pin to notify the microcontroller (see e.g. Sarma col. 7 lines 39-50, Mozak fig. 7A-9, para. [0099]). 
Regarding claim 5, Sarma in view of Mozak teaches or suggests:
The memory control system of claim 1, wherein the memory device is a non-volatile memory (NVM) (see e.g. Sarma col. 2 lines 44-63). 
Regarding claim 6, Sarma in view of Mozak teaches or suggests:
The memory control system of claim 1, wherein: the plurality of circuits of the memory device comprises a charge pump, a power regulator, an address decoder, and/or a sense amplifier (see e.g. Sarma fig. 2). 
Regarding claim 7, Sarma in view of Mozak teaches or suggests:

	Regarding claim 9, Sarma in view of Mozak teaches or suggests:
The memory control system of claim 1, wherein the memory interface circuit, the microcontroller, and the sequence processing unit are disposed in a same chip (see e.g. Mozak para. [0037], [0083]). 
	Claims 10-15 are rejected for reasons corresponding to those given above for claims 1-4, 6-7.






Response to Arguments
Applicant’s arguments regarding the amended test mode language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mo.
Applicant's argument regarding claim 9 has been fully considered but it is not persuasive.
Applicant states: “Mozak does not teach or suggest the memory address decoder 130 of Mozak, which is suggested as the memory interface circuit of the present application, could be integrated with the test engine 150 and the memory controller 120 in a same chip. Therefore, claim 9 is not anticipated by or obvious over the cited art.”

Examiner respectfully disagrees. Mozak explicitly discusses including the memory address decoder as part of the memory controller or on the same die as the memory controller (see e.g. para. [0083]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183